DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-13 and 19 are currently being examined as claims 5 and 14-18 have been withdrawn.
Drawings
The drawings are objected to because: 
In Figure 10, circles representative of first fuel nozzles with reference number 2 are missing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 3 and 6 are objected to because of the following informalities:  
claim 3: in line 3 “a position at a radially outward of an inner peripheral edge” should be –a position radially outward of an inner peripheral edge --;  
claim 6: in lines 5-6 “a circumferential-directional position corresponding to a position” should be – a second circumferential-directional position corresponding to a position --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka JP2013190196. Note that paragraph citations are per English translation provided by Applicant included with the copy of this Foreign Reference listed on IDS dated 3/18/2020.


    PNG
    media_image1.png
    680
    699
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    695
    500
    media_image2.png
    Greyscale

independent claim 1, Tanaka JP‘196 discloses a combustor (para. 27), comprising: 
a plurality of nozzles (142 Fig. 17 para. 172) disposed in a circumferential direction (as seen in Fig. 18, nozzles 142 are disposed in a circumferential direction around pilot nozzle 132); 
a flame holding ring (135 Fig. 17 para. 171) extending in the circumferential direction at a radially inner side of outlet portions of the plurality of nozzles (as seen in Figs. 17-18, 135 extends circumferentially around the pilot nozzle 132 and radially inward (radial direction toward the pilot nozzle 132) of the outlets of nozzles 142); and 
an upstream-side wall portion (127 Figs. 17 and 19 para. 168) extending in the circumferential direction (as seen in Fig. 19, 127 extends circumferentially around pilot nozzle 132) at an upstream side of the flame holding ring (as seen in Fig. 17, 127 is upstream of 135), the upstream-side wall portion having a plurality of air inlets (air holes 127c Fig. 19 para. 168) for supplying air toward the flame holding ring via an annular space (labeled in annotated Fig. 17) at the radially inner side of the outlet portions of the plurality of nozzles (the annular space is radially inward of the outlets of nozzles 142), 
wherein the upstream-side wall portion includes: 
a first region (labeled in annotated Fig. 19): and 
a second region (labeled in annotated Fig. 19) which is disposed at a position offset from the first region in the circumferential direction (as seen in annotated Fig. 19 first region and second region are offset in circumferential direction), and in which the air inlets are formed at a higher density in the 

Regarding claim 6, Tanaka JP‘196 discloses all that is claimed in claim 1 discussed above and further discloses an extension range of the second region in the circumferential direction includes a first circumferential-directional position between a pair of nozzles of the plurality of nozzles which are adjacent in the circumferential direction (second region is located between a pair of adjacent nozzles as shown in annotated Fig. 19 where nozzles are adjacent in circumferential direction), and 
wherein an extension range of the first region in the circumferential direction includes a second circumferential-directional position corresponding to a position of at least one of the pair of nozzles (first region is located at a position corresponding circumferentially with one of the pair of adjacent nozzles in annotated Fig. 19).


    PNG
    media_image3.png
    789
    962
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    689
    552
    media_image4.png
    Greyscale


Regarding claim 7, Tanaka JP‘196 discloses all that is claimed in claim 1 discussed above and further discloses at least one partition member (128A Figs. 17-20 and labeled in annotated Figs. 17-A and 19-A) extending along an axial direction (128A extends along labeled axial direction in annotated Fig. 17-A) in the annular space between the upstream-side wall portion (127) and the flame holding ring (135a), the at least one partition member dividing the annular space into a first space (labeled in 

Regarding claim 19, Tanaka JP‘196 discloses a gas turbine (para. 1), comprising: the combustor according to claim 1; and a turbine configured to be driven by combustion gas from the combustor (combustion gas is generated by the combustor per para. 22 and a gas turbine inherently includes a turbine driven by combustion gases).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP’196 in view of Tanaka et al. US20170122563.

    PNG
    media_image5.png
    664
    983
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    342
    858
    media_image6.png
    Greyscale

	Regarding claims 2-4 and 8-10, Tanaka JP‘196 discloses all that is claimed in claim 1 discussed above but is silent regarding: 
as recited in claim 2: the flame holding ring includes a first opening positioned at a downstream side of the second region;
as recited in claim 3: the first opening includes at least one cut-out which is cut out from an outer peripheral edge of the flame holding ring to a position radially outward of an inner peripheral edge of the flame holding ring, toward an inner side of the flame holding ring in a radial direction;
as recited in claim 4: the cut-out has a maximum cut-out depth which is not greater than 2/3 of a distance between the outer peripheral edge and the inner peripheral edge in the radial direction of the flame holding ring;
 as recited in claim 8:  a pilot cone having the flame holding ring at a downstream end; and 
a cooling ring disposed at a radially outer side of the pilot cone and at the radially inner side of the outlet portions of the plurality of nozzles, wherein 
a gap is formed between the pilot cone and the cooling ring;
claim 9:  the flame holding ring includes a first opening positioned at a downstream side of the second region; and 
wherein the air inlets of the upstream-side wall portion and the first opening of the flame holding ring are in communication via a space at a radially outer side of the cooling ring and at the radially inner side of the outlet portions of the nozzles; 
as recited in claim 10:  the upstream-side wall portion has a cooling air inlet which opens into the gap between the pilot cone and the cooling ring.
Tanaka US’563 teaches a gas turbine combustor with a pilot nozzle (61) and a plurality of main nozzles (67) arranged circumferentially around the pilot nozzle (see Figs. 2-5 and 7A-7B).  Tanaka US’563 teaches:  
as recited in claim 2: a flame holding ring (65b, 65d, 65e Figs. 7A-7B; para. 66) includes a first opening (cut-out labeled in annotated Fig. 7B) positioned at a downstream side of a region of an upstream-side wall portion (in annotated Fig. 5, 65b is on a downstream side of an upstream-side wall portion 73 which includes air inlets);
as recited in claim 3: the first opening includes at least one cut-out (cut-out labeled in annotated Fig. 7B) which is cut out from an outer peripheral edge (labeled in annotated Fig. 7B) of the flame holding ring to a position (labeled in annotated Fig. 7B) at a radially outer side (labeled in annotated Fig. 7B) of an inner peripheral edge (labeled in annotated Fig. 7B) of the flame holding ring, toward an inner side (labeled in annotated Fig. 7B) of the flame holding ring in a radial direction (labeled in annotated Fig. 7B);
as recited in claim 4: the cut-out has a maximum cut-out depth which is not greater than 2/3 of a distance between the outer peripheral edge and the inner 
 as recited in claim 8:  a pilot cone (pilot cone 62 with a tapered cylinder portion 65 in Fig. 5) having the flame holding ring at a downstream end (flame holding ring 65b including 65d, 65e is at downstream end of 65 in annotated Fig. 5); and 
a cooling ring (66 in Fig. 5 which includes tapered portion 66a and flange portion 66b) disposed at a radially outer side of the pilot cone (66 is on radially outer side of 65 in annotated Fig. 5) and at a radially inner side of outlet portions of the plurality of nozzles (66 is on radially inner side of outlet portions of nozzles 67), wherein 
a gap (labeled in annotated Fig. 5) is formed between the pilot cone and the cooling ring;
as recited in claim 9:  the flame holding ring (65b, 65d, 65e) includes a first opening (cut-out labeled in annotated Fig. 7B) positioned at a downstream side of a region of the upstream-side wall (in annotated Fig. 5, 65b is on a downstream side of an upstream-side wall portion 73 which includes air inlets); and 
wherein air inlets (labeled in annotated Fig. 5) of the upstream-side wall portion (73) and the first opening of the flame holding ring (cut-out labeled in annotated Fig. 7B which is at the tip of flame holding ring 65b in Fig. 5) are in communication via a space at a radially outer side of the cooling ring and at the radially inner side of the outlet portions of the nozzles (a space is labeled in annotated Fig. 5 which is a radially outer side of 66 and at the radially inner side of outlet portions of nozzles 67, where air flows 
as recited in claim 10:  the upstream-side wall portion has a cooling air inlet (labeled in annotated Fig. 5) which opens into the gap between the pilot cone and the cooling ring.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Tanaka JP’196 to include the cooling ring external to the pilot cone with a gap between them and a cooling air inlet in the upstream-side wall which opens into the gap, and to have the flame holding ring include a first opening as a cut-out positioned at a downstream side of the second region as taught by Tanaka US’563 to provide a pathway for cooling air to cool the pilot cone (Tanaka US’563 para. 63) and by changing the direction of the air flow from a first air ejection portion by the air flow from a second air ejection portion with a changed injecting direction by the change member (i.e. 65e adjacent the cut-out in outer peripheral edge of flame holding ring), the position in a front-back direction of the flame surface can be adjusted to the optimum position. As a result, the position of the flame is controlled to an appropriate position, so that the combustion can be stabilized. (Tanaka US’563 para. 9).
	
Regarding claim 11, Tanaka JP’196 in view of Tanaka US’563 teaches all that is claimed in claim 8 discussed above and the combination also teaches as discussed above the flame holding ring (65b, 65d, 65e) positioned at the downstream end of the pilot cone includes a first opening (cut-out labeled in annotated Fig. 7B) positioned at a 
wherein the cooling ring includes a flange portion (66b in Fig. 5 as discussed above) positioned at an upstream side of the flame holding ring (66b is upstream of 65b as shown in annotated Fig. 5). 
Tanaka JP’196 in view of Tanaka US’563 is silent as discussed so far regarding: 
the flange portion includes a second opening corresponding to the first opening of the flame holding ring.
Tanaka US’563 teaches that the change member is adapted to change an ejecting direction of the air ejected through the second air ejection portion to an axial center direction of the flame stabilizer (para. 8) and that the change member is provided in the tapered cylinder portion (i.e. pilot cone 65 including 65a and flame holding ring 65b) or the tapered external cylinder portion (i.e. 66 including 66a and flange 66b) (para. 13). Tanaka US’563 also teaches that an embodiment of the change member is not limited to the configurations of the disclosure but any member can be employed as long as the member changes the ejecting direction of the air ejected through the second air ejection portion to the axial center direction of the flame stabilizer (para. 107).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Tanaka JP’196 in view of Tanaka US’563 to have the flange portion include a second opening corresponding to the first opening of the flame holding ring as combining prior art elements according to know methods taught by Tanaka US’563 to yield predictable results such as changing the ejecting direction of the air ejected through the second air ejection portion by having .

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka JP’196 in view of Tanaka US’563 as applied to claim 8 above, and further in view of Moriwaki et al. US20080184708.

Regarding claim 12, Tanaka JP’196 in view of Tanaka US’563 teaches all that is claimed in claim 8 discussed above but is silent regarding at least one spacer portion for forming the gap between the pilot cone and the cooling ring.
Moriwaki teaches a gas turbine combustor including a pilot burner and a plurality of main burners (para. 18). Moriwaki teaches using spacers to achieve separation between cylindrical liners and provide gaps to allow for the passage of cooling air (para. 7).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Tanaka JP’196 in view of Tanaka US’563 to include at least one spacer portion for forming the gap between the pilot cone and the cooling ring as taught by Moriwaki to achieve separation between the pilot cone and the cooling ring to allow for the flow of cooling air (Moriwaki para. 7).

Regarding claim 13, Tanaka JP’196 in view of Tanaka US’563 teaches all that is claimed in claim 12 discussed above and the combination already teaches as discussed 
wherein the flange portion has a second opening corresponding to the first opening of the flame holding ring, 
wherein the at least one spacer portion includes a plurality of protruding portions disposed on the flange portion so as to protrude downstream toward the flame holding ring, and 
wherein the plurality of protruding portions include a pair of protruding portions positioned at either side of the second opening of the flange portion in the circumferential direction.
Tanaka US’563 teaches that the change member is adapted to change an ejecting direction of the air ejected through the second air ejection portion to an axial center direction of the flame stabilizer (para. 8) and that the change member is provided in the tapered cylinder portion (i.e. pilot cone 65 including 65a and flame holding ring 65b) or the tapered external cylinder portion (i.e. 66 including 66a and flange 66b) (para. 13). Tanaka US’563 also teaches that an embodiment of the change member is not limited to the configurations of the disclosure but any member can be employed as long as the member changes the ejecting direction of the air ejected through the second air ejection portion to the axial center direction of the flame stabilizer (para. 107).

Moriwaki teaches a plurality of spacers (Fig. 4) which each protrude from the extension tube 24 to the liner 21 and are spaced at regular intervals providing separation and gaps between 24 and 21 (para. 7). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Tanaka JP’196 in view of Tanaka US’563 and further in view of Moriwaki to have the at least one spacer portion include a plurality of protruding portions disposed on the flange portion so as to protrude downstream toward the flame holding ring, and the plurality of protruding portions include a pair of protruding portions positioned at either side of the second opening of the flange portion in the circumferential direction as combining prior art elements according to known methods taught by Moriwaki to yield predictable results such as maintaining the separation of the flange portion and the flame holding ring by a plurality of protruding spacers disposed at regular intervals to provide gaps for cooling air and by .

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive. As shown in the 102 rejections above per a new interpretation of Tanaka JP’196 in light of the amendment to claim 1, Tanaka JP’196 discloses a density of air inlets (air holes 127c) in the second region are formed at a higher density in the circumferential direction than in the first region as shown in annotated Fig. 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741